Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Patent Trial and Appeal Board (PTAB) Decision of November 24, 2021 reversed all of the rejection(s) against claim(s) 19, 21, 22, 25, 27, 28, 31-41, 43, 44, 48, 51-58 and 61 as filed March 17, 2020.  No claim stands rejected.

Claims 19, 21, 22, 25, 27, 28, 31-41, 43-45, 47, 48, 51-58 and 61 are pending.
Claims 1-18, 20, 23, 24, 26, 29, 30, 42, 46, 49, 50, 59 and 60 are cancelled.
Claims 45 and 47 are withdrawn.

Terminal Disclaimer
The Terminal Disclaimer over Application Nos. 16/744,760, 16/744,832, and 16/735,035 filed December 10, 2021 is acknowledged.

Rejoinder
Claim 19 is directed to an allowable product.
	Pursuant to the procedures set forth in MPEP § 821.04(B), the election of species requirement is hereby withdrawn.
Pursuant to the procedures set forth in MPEP § 821.04(B), claim 47, directed to the process of making an allowable product, and claim 45, directed to the process of using an 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 20, 2013 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the PTAB has determined there no motivation to modify the either the compositions of Dumousseaux et al. (US 2005/0238979) or of de la Poterie et al. (US 2002/0022009).  As such, the claimed compositions and methods are novel and non-obvious over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19, 21, 22, 25, 27, 28, 31-41, 43-45, 47, 48, 51-58 and 61 are ALLOWED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

	
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619